Citation Nr: 1505879	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to CAD.  

3.  Entitlement to service connection for skin disability, including skin cancer.  

4.  Entitlement to service connection for scars of the chest and of the harvest site, including as secondary to CAD.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to coronary artery disease.    


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to service connection for hypertension, to include as secondary to CAD; a skin disability, including skin cancer; scars of the chest and of the harvest site, including as secondary to CAD; and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran has CAD.

2.  The evidence is at least in equipoise as to whether the Veteran set foot in the Republic of Vietnam during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for CAD as due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include CAD) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence clearly shows that the Veteran has coronary artery disease (CAD) (i.e. ischemic heart disease).   The evidence also shows that he served in the Navy aboard the USS Tolovana from April 1967 to January 1971.  His personnel records indicate that he primarily served as a Damage Controlman and do not show whether he set foot in Vietnam during service.  However, the Veteran has alleged that he did set foot on shore during this timeframe to attend one or more beach parties.  Also, command histories associated with the claims file do at least indicate that the USS Tolovana anchored off Vung Tau and An Thoi while the Veteran was aboard.  Additionally, in a February 2011 letter, a Command Master Chief who served on the USS Tolovana from 1969 to 1973 indicated that during his service, the ship regularly made stops at Vung Tau, An Thoi and Da Nang.  At these times, the crew made routine port calls to have beach parties to give everyone a chance to take a break.  The Master Chief could not say for sure whether the Veteran was ashore for all of these stops but indicated that it was a stretch of the imagination to say that a sailor would "skip a beer call."  The Board does not find a basis for finding the assertions of the Veteran and the Master Chief not credible.  

The Joint Services Records Research Center (JSRRC) did search some deck logs for information that USS Tolovanna personnel went ashore in Vietnam at certain times during the Veteran's service and was not able to obtain any confirmation of such a shore landing.  However, a search of all deck logs for onshore activity corresponding to the times between April 1967 and January 1971 that the USS Tolovana was anchored in close proximity to Vung Tau, An Thoi or other Vietnam coastal locations was not made.  Consequently, given the positive testimony of the Veteran and the Master Chief, the Board finds that the evidence is at least in equipoise as to whether the Veteran actually went ashore during this time period.  Thus, resolving reasonable doubt in the Veteran's favor, it is established that he set foot in Vietnam during the Vietnam era.  38 C.F.R. § 3.102.  Accordingly, service connection is warranted for his CAD on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e).       


ORDER

Service connection for coronary artery disease (CAD) as due to herbicide exposure is granted.  



REMAND

The Veteran has claimed that his hypertension is secondary to CAD.  As his CAD is now service-connected, a remand is necessary to afford the Veteran a VA examination to determine the likelihood that the hypertension has been caused or aggravated by the CAD.  The VA examiner should also assess the likelihood that the Veteran's hypertension is directly related to service, including to his presumed herbicide exposure therein.    

The Veteran has also alleged that he has depression and anxiety secondary to his CAD and a January 2013 VA primary care note shows "depressive disorder" listed as an active medical problem.  Thus, given that CAD is now service-connected; given that there is evidence of current depression; and given that the Veteran alleges a relationship between the two conditions, a VA examination is necessary to determine the likelihood that the current CAD has caused or aggravated any current acquired psychiatric disorder.   

Additionally, the Veteran alleges that he has skin cancer as a result of sun exposure during service.  He has indicated that during his service aboard the USS Tolovanna, he was on the steel deck about 5 or 6 hours per day and got sunburned frequently.  He was afforded a VA skin examination in January 2012, where the examiner diagnosed basal cell skin cancer with extensive solar damage to exposed skin areas and erythema, actinic keratoses/seborrheic keratoses and telangiectasias.  The examiner then found that this current skin disability was not likely related to military service as there was no evidence of repeated sun/solar burns or excessive sun exposure while stationed aboard ship.  The examiner also found that the skin cancer and sun damage was more likely than not related to admitted excessive sun exposure while riding motorcycles since leaving service.  The Board notes that the examiner's conclusion is based on an inadequate rationale.  While it is true that the service treatment records do not show any treatment for excessive sun exposure, the Veteran is competent to assert that he experienced frequent sunburns during service.  Thus, the record contains competent evidence that he did experience repeated sun burns during service.  Thus, a remand is necessary so the Veteran can be afforded a new VA examination that adequately takes into account his history of sun exposure during service, along with his pre and post-service sun exposure history, including the exposure from motorcycle riding.  

Finally the record shows that the Veteran underwent coronary artery bypass surgery with reversed saphenous vein grafting in November 2010 and has claimed service connection for scarring of the chest and the harvest site (i.e. lower extremity) as a result of this surgery.  Thus, as CAD is now service-connected, there may be a basis for awarding service-connection for this scarring as well.  While the Veteran did receive a VA skin examination in January 2012, the examiner did not specifically assess surgical scarring of the chest and harvest site.  Consequently, on remand, the Veteran should receive a VA examination to determine whether he has any scarring of the chest or harvest site from his November 2010 coronary artery bypass surgery (or from any other procedures to assess or treat his CAD).  

Prior to arranging for the VA examinations, the AOJ should obtain all records of VA treatment and evaluation for skin disorder, hypertension, CAD and psychiatric disorder dated since November 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment and evaluation for skin disorder, hypertension, CAD and psychiatric disorder dated since November 2013.  

2.  Thereafter, schedule the Veteran for a VA hypertension examination. The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, including herbicide exposure therein.  In providing this opinion, the examiner should acknowledge that the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by his coronary artery disease.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension has been aggravated (meaning chronically worsened) by his coronary artery disease.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination. The claims file must be made available to, and reviewed by, the examiner.  
 
The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) any current acquired psychiatric disorder was caused by the Veteran's coronary artery disease.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder has been aggravated (meaning chronically worsened) by the Veteran's coronary artery disease.  If so, please state, to the extent possible, the baseline level of severity of the acquired psychiatric disorder before the onset of aggravation. 
 
The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

 4.  Schedule the Veteran for a VA skin examination to assess the likely etiology of any current skin disability resulting from sun exposure and to assess the nature of any current scarring due to coronary procedures, including coronary artery bypass surgery.  The claims file must be made available to, and reviewed by, the examiner.  

a) The examiner should provide an opinion as to whether any current skin disability, to include skin cancer, is at least as likely as not (50 percent or greater probability) related to the Veteran's service, including sun exposure therein.  The examiner should assume that the Veteran's duties while serving aboard the USS Tolovana involved working on the steel deck five or 6 hours per day and should also assume that he got sunburned frequently.  The examiner should also take into account the Veteran's pre and post service sun exposure history, including significant exposure from motorcycle riding.  The examiner should provide a complete rationale for the opinion expressed.  

b) The examiner should also determine whether there is any scarring resulting from the coronary procedures undergone by the Veteran, including the November 2010 coronary artery bypass surgery (i.e. scarring of the chest and of the harvest site/ saphenous vein area).  

5.  Next, review the examination reports to ensure they include all requested information, especially responses to the questions specifically asked, and, if not, return the report(s) to the examiner(s) for correction and all necessary additional information.   

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


